Citation Nr: 0515324	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
right femur fracture with right knee traumatic arthritis, 
currently rated 30 percent disabling.

2.  Entitlement to post-operative right femur fracture with 
right hip arthralgia, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In his November 2001 increased rating claim, the veteran 
raised the issue of his back and feet as secondary to the 
right femur fracture.  However, the matter is not before the 
Board at this time and is referred for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran's post-operative right femur fracture with 
right knee traumatic arthritis, is manifested by complaints 
of pain and limited motion, productive of no more than 
malunion with marked knee disability.  

2.  The veteran's post-operative right femur fracture with 
right hip arthralgia is manifested by complaints of pain and 
full range of motion, productive of no more than malunion 
with slight hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for post-operative right femur fracture with right knee 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5255 (2004).  

2.  The criteria for an evaluation greater than 10 percent 
for post-operative right femur fracture with right hip 
arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2002 and April 2004, as well as by 
the discussions in the October 2003 statement of the case 
(SOC) and the February 2004 and October 2004 supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to establish 
increased ratings, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided one VCAA prior to 
and one after the RO decision on appeal.  Therefore, there 
are no defects with respect to the timing of the VCAA notice 
requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were conducted in 2002 and 2003, and 
the reports are associated with the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.

Increased Ratings

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disabilities at issue, must be considered in the context of 
the history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

The service medical records document the incurrence of a 
comminuted fracture of the right distal femur with residuals 
affecting the knee.  He was treated with traction, open 
reduction and internal fixation of the right distal femur 
utilizing compression plate.  By rating action of September 
1975, service connection was established for fracture of the 
right femur.  A 30 percent rating was assigned, effective May 
2, 1975.  VA records, private treatment reports, and VA 
examination reports from the 1970s and 1994, reveal ongoing 
complaints related to the right knee as well as findings of 
osteoarthritis.  

On a VA examination of July 1997, the examiner related right 
knee arthritis to the femur fracture and diagnosed right hip 
arthralgia.  Based on the medical evidence of record, 
including the 1997 VA examination, the RO granted a separate 
rating of 10 percent for right hip arthralgia, effective July 
25, 1996, and continued the 30 percent rating for right knee 
arthritis, effective May 2, 1975.  In November 2001, the 
veteran filed his increased rating claim.  

Private medical records, dated from 2000 to 2002, reveal 
ongoing treatment for tronchanteric bursitis.  During his 
visits, examiners found limited motion due to secondary 
hyperadipose tissue.  Since walking and standing aggravated 
the veteran's hip, he became a jitney driver at work to 
accommodate his disability.  A May 2000 x-ray of the knee 
revealed old healed fracture deformity with compression plate 
and multiple fixation screws affixed to the distal femur, and 
a grossly normal joint.  X-rays of both hips taken in 
December 2000 did not reveal significant abnormal findings.  
On later x-rays taken in October 2002, periarticular soft 
tissue calcification of the hips was found.

The veteran was afforded a VA examination in July 2002.  He 
complained of right hip pain.  There was negative history for 
sensory or motor loss in the lower extremities, loss of bowel 
or bladder control, and saddle anesthesia.  The veteran was 
pain free while in bed.  He did not have a history of right 
hip grinding, dislocation, or popping.  Motions of the right 
hip were not painful.  He was taking Motrin for pain.  

The examiner observed that the veteran walked at a somewhat 
wider base because of his weight.  Walking on heel to tiptoes 
was not tested.  The examiner noted a surgical scar about six 
inches longer than on the medial side of the lower part of 
the thigh and knee.  The scar was not sensitive to touch or 
tender to pressure and was well healed.  The right knee was 
similar in size when compared to the left.  There was no 
evidence for osteophytosis.  On range of motion testing, the 
right knee hyperextended to 10 degrees and flexed 90 degrees.  
The examiner pointed out that normal range of motion is 0 to 
130 degrees, and related the decreased range of motion to 
obesity.  Patellar crepitus was negative and there was no 
joint line tenderness.  Patellar tracking was normal.  
McMurray's and Lachman were negative.  There was no 
ligamentous laxity on medial/lateral stress.  Anterior and 
posterior drawer sign were negative.  The examiner did not 
see any deformity related to the fracture.  The alignment of 
the thigh and the knee and leg seemed normal, and there did 
not seem to be any leg length discrepancy.  The examiner 
determined that the right knee had slight to moderate 
degenerative changes.  The veteran's weight was considered 
significant with regard to the hip and knee.  X-rays revealed 
internal fixation of old fracture of the distal femur with 
hardware partly visualized.  Significant posttraumatic 
deformity affects the distal femur and one fixation screw 
penetrates the lateral femoral condylar cortex.  Degenerative 
narrowing affects the knee diffusely.  

The right hip revealed normal and pain free range of motion.  
Faber maneuver was pain free.  There was no evidence of 
sensory or motor loss in the lower extremities.  The examiner 
reviewed x-rays from 1994 and noted the conclusion of 
posttraumatic degenerative postoperative changes.  It was 
further noted that the degenerative changes were of a low 
grade.  The examiner did not find any significant pathology 
in the right hip.  X-rays revealed some spurring affects of 
the greater tronchanter, degenerative narrowing of the hip 
joints, and no fractures.  

The most recent VA examination was conducted in May 2003.  
The veteran complained of pain and difficulty walking, 
standing, running, or bicycle riding.  The veteran reported 
pain in the buttocks area and not in the anterior groin.  He 
denied any additional injury associated with the right knee 
and hip since the surgery.  There had not been any sensory or 
motor functions lost in the lower extremities.  

The examiner observed that the veteran walked at a slow pace 
without any appreciable limp or lurch.  He was able to stand 
up on his toes and ambulate on his heels.  Regarding the 
knee, the examiner noted the healed medial distal scar above 
the knee measuring 15 centimeters long.  It was well healed, 
and there was no evidence of warmth, erythema, or tenderness 
to palpation along the incision.  The rest of the knee 
examination to palpation was also grossly normal.  There was 
no evidence of effusion.  Lateral joint line tenderness was 
appreciated on the right side without any medial joint space 
tenderness.  The circumference of the thigh, measured 6 
inches above the patella, was 49.5 centimeters on the right 
and 53 centimeters on the left.  The circumference of the 
calf, approximately 4 inches below the tibial tubercule, 
measured 44 centimeters on the right and 43 centimeters on 
the left.  Total leg length measurement for the right 
anterior superior iliac spine to the medial malleolus was 93 
centimeters and 96 centimeters on the right.  The right knee 
actively and passively demonstrated full extension to 120 
degrees flexion.  Varus/valgus stress did not reveal him to 
have any joint line instability bilaterally.  Anterior and 
posterior drawer tests, McMurray, and Lachman were normal.  
In the standing position, there was a slight valgus deformity 
of approximately 5 to 10 degrees.  Straight leg raising was 
negative bilaterally.  The examiner diagnosed status post 
right femur fracture with open reduction and internal 
fixation, and post-traumatic degenerative joint disease of 
the right knee.  The examiner commented that most of the pain 
was elicited at the lateral joint space, which is consistent 
with the distal femur malunion in the valgus position.  
Regarding limitations, the examiner noted restrictions of 
less than 30 minutes standing, stair climbing less than one 
flight, and driving less than two hours.  There were no 
restrictions for sitting.

Regarding the hips, the hip demonstrated 40 degrees internal 
motion and 60 degrees external motion, without pain in the 
groin.  Deep tendon reflexes at the knees were 1+/4 and 
bilateral ankles were absent.  Sensation involving the 
bilateral lower extremities was equal.  The veteran pointed 
to his posterior buttocks region as his normal hip pain 
instead of the anterior or lateral aspect of the hip joint.  
The examiner reported an impression of mild degenerative 
arthritis of the right hip.  The examiner did not feel that 
the veteran's hip pain was from a femoral acetabular origin 
and pointed out that most of the veteran's discomfort was 
located in the buttocks region consistent with possible 
radicular pattern from degenerative disk disease or disk 
herniation.  The examiner did not recommend any restrictions 
for the right hip other than general precautions for the 
lumbar condition.  The examiner did not feel that the right 
hip joint was related to the femur fracture.  The examiner 
noted the leg length discrepancy of approximately 3 
centimeters, slightly more than one inch.  Correction with a 
shoe lift was noted.  The examiner noted that during his 
walking, lurching or listing indicating significant 
functional impairment with gait was not appreciated.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, it 
has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the 
veteran is not in receipt of the maximum schedular evaluation 
under all applicable Diagnostic Codes involving limitation of 
motion, the factors of DeLuca are for application.  

Service connection is currently in effect for post-operative 
right femur fracture with right knee traumatic arthritis, 
rated 30 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2004).  The veteran's post-
operative right femur fracture with right hip arthralgia is 
rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2004).

Diagnostic Code 5255 contemplates impairment of the femur.  A 
10 percent rating is assigned for malunion with slight knee 
or hip disability.  A 20 percent rating is assigned when 
there is moderate knee or hip disability.  A 30 percent 
rating is assigned for malunion with marked knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the surgical neck of the femur with false joint.  A 60 
percent rating is also available for fracture of shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weightbearing preserved with aid of brace.  A maximum 
rating of 80 percent is assigned for fracture of shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).  

Here, the disability picture presented does not show that the 
right hip disability associated with the femur fracture is 
more than slight.  The clinical findings do show mild 
degenerative arthritis and limited motion due to hyperadipose 
tissue was noted in the private medical records.  However, 
the VA examination findings indicate that right hip motion is 
normal and pain free, and that the veteran's weight has been 
a significant factor with regard to his complaints.  Even 
when considering factors set forth by the Court in DeLuca, 
any limitations demonstrated are not to a marked degree as 
contemplated by Diagnostic Code 5255.  Therefore, there is 
not a question as to which rating should apply.  38 C.F.R. 
§ 4.7.  

Further, the disability picture presented does not include 
findings or complaints that encompass the criteria used to 
assign a 60 or 80 percent rating under Diagnostic Code 5255.  
It has not been shown that the veteran's right femur fracture 
residuals include the need for a brace, a false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5255, do not provide a basis to assign evaluations higher 
than the ratings currently in effect.  

The right knee portion of the veteran's disability is 
currently rated as marked disability under Diagnostic Code 
5255.  Higher ratings are available for knee disabilities, 
but their application would not result in the assignment of a 
rating greater than 30 percent.  

A knee ankylosed in flexion between 10 and 20 degrees is 
rated 40 percent disabling under Diagnostic Code 5256.  
However, given the ranges of motion recorded in the medical 
examination and treatment reports in the claims file, as well 
as the more recent assessments regarding the degree of right 
knee function and motion, the disability at issue does not 
involve ankylosis, and any limitation demonstrated has not 
been described as comparable to ankylosis.  Therefore, 
Diagnostic Code 5256 is not for application.  

Diagnostic Code 5260 contemplates limited flexion and 
Diagnostic Code 5261 contemplates limited extension.  As for 
Diagnostic Codes 5260 and 5261, the Board notes that a 
General Counsel opinion indicated that separate ratings may 
be assigned under Diagnostic Codes 5260 and 5261 for 
disorders involving the same joint.  VAOPGCPREC 9-2004.  
However, given the ranges of motion of record, the 
application of Diagnostic Codes 5260 and 5261would result in 
a 0 percent rating.  Here, examinations have shown 
hyperextension of 10 degrees and full extension, clearly no 
more than the 5 degrees limited extension required for a 
noncompensable rating under Diagnostic Code 5260.  Since the 
examination findings of record show flexion of 90 degrees and 
120 degrees, it is evident that flexion has not been limited 
to the 60 degrees required for a noncompensable rating under 
Diagnostic Code 5261.  

A maximum rating of 40 percent is assigned under Diagnostic 
Code 5262 for nonunion of the tibia and fibula with loose 
motion requiring a brace.  In this case, it has not been 
alleged and the clinical findings do not show that the right 
knee disability is comparable to nonunion of the tibia and 
fibular.  Further, the medical records and VA examination 
reports are negative for findings of knee instability 
indicating the need for a brace.  Therefore, Diagnostic Code 
5262 is not for application.  

There is also evidence of degenerative changes in the knee.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

For the reasons stated above, the criteria used to assign a 
rating greater than 30 percent based on limited motion have 
not been met.  Therefore, the application of Diagnostic Code 
5003 would not result in rating greater than 10 percent.  

With regard to the right hip, the Board finds that there are 
other criteria used to assign ratings greater than 10 
percent.  A 60 percent rating is assigned under Diagnostic 
Code 5250 for favorable hip ankylosis in flexion at an angle 
between 20 and 40 degrees and slight adduction or abduction.  
Diagnostic Code 5252 contemplates limitation of thigh 
flexion, and a 20 percent rating is assigned when flexion is 
limited to 30 degrees.  A maximum rating of 20 percent is 
available under Diagnostic Code 5253 when there is limitation 
of abduction of the leg with motion lost beyond 10 degrees.  

Given the findings of full and pain free motion, the 
disability at issue does not involve ankylosis, and any 
limitation demonstrated has not been described as comparable 
to ankylosis.  Further, such findings do not indicate that 
there is thigh flexion limited to 30 degrees or limited 
abduction of the leg with motion lost beyond 10 degrees.  
Therefore, Diagnostic Codes 5250, 5252, and 5253 are not for 
application.  

Also, flail joint of the hip warrants an 80 percent 
disability rating under Diagnostic Code 5254.  However, 
there is no indication of flail hip joint in the instant 
case for the right hip.  Thus, Diagnostic Code 5254 is not 
for application.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for entitlement to increased 
ratings for right hip and right knee disabilities.  
Therefore, the benefit of the doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The appeal is denied.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Here, the Board finds that the ratings assigned for the right 
knee and right hip disabilities related to the femur fracture 
contemplate a level of interference with employment 
associated with the degree of disability demonstrated.  
However, there is no indication that the veteran's right knee 
and right hip disabilities result in a greater degree of 
interference with employment.  As noted, the veteran took on 
duties involving driving a jitney to accommodate his 
disability.  Hence, the Board finds that marked interference 
with employment (i.e., beyond that contemplated in the 
assigned rating) is not shown.  Additionally, the record 
consists of treatment reports and VA examination reports that 
include findings regarding the symptoms and manifestations of 
the veteran's right knee and right hip disabilities.  These 
records do not indicate or contain references to frequent 
hospitalization for treatment of these disabilities.  
Moreover, the right knee and right hip are not otherwise 
shown to render impractical the application of the regular 
schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a rating greater than 30 percent for post-
operative right femur fracture with right knee traumatic 
arthritis has not been established, and the appeal is denied.  

Entitlement to a rating greater than 10 percent for post-
operative right femur fracture with right hip arthralgia has 
not been established, and the appeal is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


